Title: From George Washington to Timothy Pickering, 16 September 1795
From: Washington, George
To: Pickering, Timothy


          
            (Private)
            Dear Sir,
            Mount Vernon 16th Sep. 1795
          
          Monday’s Mail brought me both your letters dated the 11th instant—The one containing an extract from Majr Craig’s

letter, relative to the conclusion of the treaty with the North western Tribes of Indians, was very acceptable. and I pray you to dispatch Seagrove, & impress strongly upon him the necessity, & the earnest desire of, the government that he would, without delay, effect if it can be done a peace between the Creeks and Chiccasaws. It would be a very pleasing circumstance not only to be enabled to say—at the meeting of Congress—that we were at Peace with all the Indian Nations, but by the mediation of the U. States, we had settled the differences between the tribes abovementioned; the latter of whom having been always our friends, & engaged according to their own acct in a war partly on our behalf.
          My letter from Baltimore by Express (the expence of which I preferred to the delay of waiting three days for the next mail) & my other letter from Elkton will shew my anxiety to get off the sevl dispatches for our public characters abroad—namely—Pinckney, Monroe & Adams; I request therefore to know (if they are gone) when, by what Vessels—and to what Ports they were sent: & I request moreover, that repeated copies may be sent to all of them to insure the arrival of one.
          I am sorry I had not sounded Mr Boudinot on the appointment to the Mint, before he left the vicinity of Phila. as Mr De Dissausure cannot or will not remain at his Post longer than the early part of October.
          Mr Marshall (from some peculiar circumstances) declines the offer of Attorney Genl; and I have been enquiring into the abilities and other qualifications of the Law characters in Maryland—but not much to my satisfaction as yet.
          I perceive by the Gazettes, that the Africa missed the prey she was in pursuit of, & had got back to her old station at New Port. Have you heard whether the order for quitting it has been communicated to Captn Holmes? If so what has been the result? & the sentiments [it] has excited in persons of different descriptions. With much truth I am Dr Sir Yr Affecte Servt
          
            G. Washington
          
        